Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 2, and 4-26 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
	Regarding independent claim 1, prior art of record fails to teach or render obvious, a vehicle communication network mobile access point (MAP) comprising an antenna support structure that comprises at least one part configured for mechanically decoupling the directional antenna from a vehicle comprising the mobile access point (MAP) such that the directional antenna is unaffected by movement of the vehicle and determining a plurality of antenna orientations for the directional antenna as the MAP moves along a route, based on an antenna aiming model, wherein the antenna aiming model is developed based on historical antenna information obtained and stored during previous movement of the MAP along the route, in combination with all other limitations as recited in independent claim 1. The reasons for allowance of other independent claim 20 are similar to those of independent claim 1.
	Regarding independent claim 8, prior art of record fails to teach or render obvious, a vehicle communication network mobile access point (MAP) deployed in a vehicle, comprising an antenna assembly that comprises a first part configured to maintain a fixed orientation during movement of the vehicle, a second part coupled to the first part, wherein the second part is configured to move independently of the first part and maintain a same orientation as the vehicle during movement of the vehicle,  a directional antenna coupled only to the first part and determining based at least in part on analysis of the plurality of nodes, a physical antenna orientation for the directional antenna to utilize for the concurrent communications with the plurality of nodes, in combination with all other limitations as recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        5/6/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477